MEMORANDUM OPINION
                                        No. 04-11-00239-CV

                               In the MATTER OF L.K.T.S., A Child

                     From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009-JUV-02048B
                            Honorable Carmen Kelsey, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 18, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP.

P. 42.1(a)(1). No costs shall be assessed against appellant because she is indigent. See TEX. R.

APP. P. 20.1.



                                                      PER CURIAM